

EXHIBIT 10.6
 
FORM OF VALIDITY GUARANTY
 
VALIDITY GUARANTY (this “Agreement”) is made as of the 21st day of December,
2007, by and among COMVEST CAPITAL, LLC, a Delaware limited liability company
having offices at One North Clematis, Suite 300, West Palm Beach, Florida 33401
(the “Lender”), AFTERSOFT GROUP, INC., a Delaware corporation having offices at
Regus House, Heronsway Chester Business Park, Chester, CH4 9QR United Kingdom
(the “Borrower”), and _____________, an individual residing at
_____________________________ (the “Principal”);
 
W I T N E S S E T H 
 
WHEREAS, the Principal is a principal executive officer of the Borrower and its
Subsidiaries and has extensive familiarity with and primary responsibility for
the management of the Borrower’s and its Subsidiaries’ businesses; and
 
WHEREAS, the Borrower and the Lender are parties to a Revolving Credit and Term
Loan Agreement of even date herewith (as amended, modified, supplemented and/or
restated from time to time, the “Loan Agreement”); and capitalized terms not
otherwise defined in this Agreement shall have the meanings set forth in the
Loan Agreement; and
 
WHEREAS, under the Loan Agreement, the Borrower will have the right to borrow
certain Advances and Loans and incur other Obligations, which will be secured by
the Collateral as set forth in various Security Documents; and
 
WHEREAS, it is a condition precedent to the making of the Loans that the
Principal and the Borrower enter into this Agreement.
 
NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound, the Lender, the Principal and
the Borrower hereby agree as follows:
 
1. Recitals. The parties hereto hereby acknowledge and agree that, to the best
of their knowledge, the foregoing recitals are true and accurate in each and
every respect.
 
2. Assurances By Principal.
 
(a) The Principal hereby covenants and agrees for the benefit of the Lender that
(i) the Principal will not intentionally or through conduct constituting gross
negligence, and (ii) the Borrower will not through intentional acts of the
Principal or through conduct constituting gross negligence by the Principal: (A)
provide or cause to be provided to the Lender information material to the
Obligations and/or the Collateral that is inaccurate or misleading in any
material respect, (B) conceal or cause to be concealed from the Lender any
information material to the Obligations and/or the Collateral, or (C) make any
representation or warranty in connection with the Loans or the Collateral that
is false or misleading when made (or, if applicable, when reaffirmed under the
Loan Agreement) in any material respect, or (D) fail or refuse to turn over any
Collateral or proceeds thereof to the Lender as and when required by any Loan
Document or otherwise take any action that constitutes fraud or conversion in
respect of the Obligations and/or the Collateral.
 

--------------------------------------------------------------------------------


 
(b) If there occurs a breach or violation of any of the obligations of the
Principal in Section 2(a) above, the Principal shall unconditionally, without
set-off or deduction, indemnify, defend and hold the Lender harmless from any
and all loss or damage (including, without limitation, reasonable attorneys’
fees and other reasonable expenses and costs) to the extent resulting from such
breach or violation; provided, however, that the Principal’s aggregate liability
hereunder shall not exceed the sum of $1,000,000 plus any and all attorneys’
fees and expenses payable by the Principal in accordance with Section 3(a)
below. The Lender’s books and records shall be prima facie evidence of the
amount of any such loss or damage and any related expenses or costs.
 
3. Default; Waiver; Etc.
 
(a) The Borrower agrees to pay all of the Lender’s reasonable attorneys’ fees
and expenses relating to a default by the Principal or the Borrower under this
Agreement. The Principal agrees to pay all of the Lender’s reasonable attorneys’
fees and expenses relating to a default by the Principal under this Agreement.
 
(b) Neither the Lender’s entering into this Agreement, nor any failure or delay
on the part of the Lender in exercising any right, power, or privilege under
this Agreement or any other Loan Document shall operate as a waiver thereof, nor
shall a single or partial exercise thereof preclude any other or further
exercise of any other right, power or privilege. The Lender’s acceptance of this
Agreement shall in no way be deemed to obligate the Lender to make any Loans.
This Agreement is intended solely for the benefit of the Lender, its successors
and assigns, to be used in the exercise of its absolute discretion from time to
time, and shall not be interpreted to place on it directly or indirectly any
obligation or duty whatsoever to enforce the obligations of the Principal or the
Borrower hereunder.
 
4. Termination. This Agreement shall terminate upon the payment in full of the
Obligations and the termination or expiration of the Revolving Credit
Commitment.
 
5. Entire Agreement. The Principal, the Borrower and the Lender acknowledge that
this written agreement and the other Loan Documents represent the final
agreement between the parties with respect to the specific subject matter
hereof, and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties.
 
6. Waivers. No waiver or amendment shall be deemed to be made by the Lender of
any of its rights hereunder, unless the same shall be in writing and signed by
the Lender, and each waiver, if any, shall be a waiver only with respect to the
specific instance involved and shall in no way impair the rights of the Lender
or the obligations of the Borrower or the Principal in any other respect at any
other time.
 
2

--------------------------------------------------------------------------------


 
7. Notices. Any and all notices hereunder shall be in writing and addressed to
the party to be notified at its address first set forth above, or such other
address as such party may designate for itself by notice. Notice shall be deemed
to have been duly given (a) when delivered personally or otherwise actually
received, (b) three (3) Business Days after being sent by overnight delivery
service, with all charges prepaid or billed to the account of the sender, or (c)
when sent by facsimile with facsimile confirmation of receipt if receipt is
during normal business hours at the point of receipt (or otherwise on the next
succeeding Business Day).
 
8. CONSENT TO JURISDICTION; WAIVERS. EACH PARTY HEREBY AGREES, IN RESPECT OF ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT, TO THE NON-EXCLUSIVE
JURISDICTION OF ANY AND ALL LOCAL, STATE AND/OR FEDERAL COURTS SITTING IN THE
STATE OF NEW YORK, AND WAIVES ANY OBJECTION WHICH SUCH PARTY MAY HAVE BASED ON
IMPROPER VENUE OR FORUM NON CONVENIENS TO THE CONDUCT OF ANY PROCEEDING IN ANY
SUCH COURT. EACH PARTY HEREBY WAIVES, TO THE EXTENT PERMITTED BY LAW, TRIAL BY
JURY, AND WAIVES ANY BOND OR SURETY OR SECURITY UPON SUCH BOND WHICH MIGHT, BUT
FOR THIS WAIVER, BE REQUIRED OF THE LENDER.
 
9. Governing Law. This Agreement shall (irrespective of the place where it is
executed and delivered) be governed, construed and controlled by and under the
laws of the State of New York (without giving effect to principles of conflicts
of laws).
 
10. Binding Effect. This Agreement shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective heirs, executors,
administrators, personal representatives, successors and assigns; provided, that
neither the Borrower nor the Principal may assign any of their respective
obligations hereunder without the Lender’s prior written consent.
 
11. Captions. The Section titles utilized in this Agreement are for convenience
only, and shall not affect the construction or interpretation of this Agreement
or any of the provisions hereof.
 
12. Counterparts. This Agreement may be executed in any number of counterparts
and by fax signatures, each of which shall be deemed to constitute an original,
but all of which together shall constitute one and the same binding agreement.
 
13. Severability. In the event and to the extent that any provision of this
Agreement shall be held invalid or unenforceable, such invalidity or
unenforceability shall not affect the validity or enforceability of any other
provisions of this Agreement, all of which shall remain fully enforceable as set
forth herein.
 
[The remainder of this page is intentionally blank]
 
3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.
 
COMVEST CAPITAL, LLC
   
By:
     
Gary E. Jaggard
 
Managing Director
   
AFTERSOFT GROUP, INC.
   
By:
     
Name:
 
Title:
       
[Principal]



4

--------------------------------------------------------------------------------

